DETAILED ACTION
	For this Office action, Claims 1-15 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 04 August 2022, with respect to the grounds of rejection of Claims 1-15 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that addresses and overcomes the issues of indefiniteness that required the grounds of rejection under 35 U.S.C. 112(b); therefore, upon further consideration, the grounds of rejection have been withdrawn.  For more detail on why said grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 04 August 2022.  
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 04 August 2022, regarding the respective grounds of rejection of Claims 1-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  The grounds of rejection have been withdrawn.  Applicant has amended the claims in a manner that overcomes the teachings of the cited prior art used in the grounds of rejection under 35 U.S.C. 103; therefore, upon further consideration, the grounds of rejection have been withdrawn.  For more detail on why said grounds of rejection have been withdrawn, please consult the Applicant Arguments/Remarks Made in an Amendment filed 04 August 2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney on Lekha Gopalakrishnan on 07 September 2022.
The application has been amended as follows: 
Claim 1 shall now read as:
1.  (Line 18)…adjacent one or more of:  at least one fluid treatment device and/or the at least one fluid outlets;…

Claim 7 shall now read as:
7.  (Lines 4-end)…solids (TSS), total dissolved solids (TDS) in the fluid supply source, conductivity of 

Claim 8 shall now read as:
8.  (Line 5)…fluid supply source, conductivity of 
Claim 10 shall now read as:
10.  (Line 29-end)…operator and/or the 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: independent Claims 1 and 10 both recite a management system and corresponding method for a fluid treatment arrangement requiring a detailed control scheme for a first and second fluid treatment device that analyzes information to determine individual service points for a plurality of point-of-use or point-of-entry fluid treatment devices that remove at least two different contaminants from the group comprising arsenic, nitrates and nitrites.  The control scheme as recited in Claims 1 and 10 to determine when to restrict or divert fluid from said fluid treatment devices, especially when integrated into the practical utility recited within the claims, is not taught or suggested in the prior art; therefore, when considered with the remaining features recited within the claims, the claims are considered allowable at this time.  For more detail on why the claims are considered allowable, please consult the Applicant Arguments/Remarks Made in an Amendment filed 07 September 2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C GURTOWSKI whose telephone number is (571)272-3189. The examiner can normally be reached 10:00 am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C GURTOWSKI/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        09/07/2022